Citation Nr: 0317776	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark B. Lawson, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from May 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision denying 
service connection for PTSD.  The Board notes that in several 
rating decisions dated from 1974 to 1997, the RO had 
previously denied entitlement to service connection for a 
nervous disorder.  The veteran was notified of those earlier 
decisions, but did not file a timely appeal.  In February 
1999, the veteran submitted a claim of service connection for 
"nerves."  Days afterward the veteran filed a claim of 
service-connection for PTSD.  Because the claim of service 
connection for "nerves" was not made the subject of a 
subsequent rating decision, it is not ripe for consideration 
by the Board and is therefore referred to the RO for 
appropriate disposition.  

The specific claim of service connection for PTSD is before 
the Board, but must be analyzed in the context of a claim to 
reopen.  This is so because of the prior denials of service 
connection for any nervous (psychiatric) disability.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  As a result, new 
and material evidence is required to reopen the claim service 
connection.  38 U.S.C.A. § 5108 (West 2002).  

The Board also observes that the veteran had asked for a 
hearing before a Board member sitting at the RO.  The veteran 
was notified of the hearing date, but later indicated that he 
was unable to attend because he was in the hospital and 
without transportation.  Considering this, and the fact that 
the veteran did not ask that the hearing be rescheduled, the 
Board views this as a withdrawal of his earlier hearing 
request.  38 C.F.R. § 20.704 (2002).  


FINDINGS OF FACT

1.  By a rating decision dated in October 1974 the RO denied 
a claim of service connection for a nervous condition.  The 
RO thereafter denied applications to reopen that claim, the 
most recent of which was in December 1997.  The veteran was 
notified of these decisions, but did not timely initiate an 
appeal. 

2.  The evidence received since the December 1997 denial is 
neither cumulative nor redundant of evidence already in the 
claims file, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied a claim for service connection of a nervous 
disorder by a rating decision in October 1974.  The veteran 
was notified of this decision and apprised of his appellate 
rights, but did not appeal.  Claims to reopen were denied in 
May 1986, December 1994, and December 1997.  The veteran was 
notified of these actions, but did not initiate an appeal in 
a timely manner.  Consequently, the Board can now consider 
the merits of the present claim only if "new and material 
evidence" has been submitted since the time of the last 
prior final adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).  The Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo depends 
upon whether new and material evidence has been received.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Id.  Further analysis beyond 
that question is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a) (2001), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001); Hodge v. West, supra.  (The 
definition of "new and material evidence" was changed in 
2001, but only as to claims filed on or after August 29, 
2001.  66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156).  The veteran's claim was 
filed before August 29, 2001.)  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

As noted above, the RO denied service connection for a 
nervous condition by a decision dated in October 1974.  The 
basis of that decision was that there was no evidence showing 
a psychiatric disorder incurred in service.  Over the course 
of the next more than 20 years, the RO denied several 
requests to reopen the claim of service connection for a 
nervous condition.  By a decision dated in December 1997, the 
RO again denied a request to reopen the claim of service 
connection for a nervous disorder.  As the veteran did not 
appeal that decision it became final.  

The evidence of record at the time of the December 1997 
decision included the veteran's contentions, service medical 
records, VA and private treatment records, and VA examination 
reports.  Notably, at that time, while the veteran stated 
that he had been sodomized, he did not contend that he had 
PTSD.  See, Veteran's Letter dated in January 1993, a VA 
Medical Record Report dated in October 1993, Veteran's 
handwritten letter received in November 1993, a Diagnostic 
Assessment Form received in October 1994, a Medical Record 
Report dated in November 1993, and Veteran's handwritten 
letter dated in May 1996).  

Service medical records revealed treatment provided in 
October 1972 after a suicidal gesture consisting of ingesting 
eight milligrams of Stelazine because of the loss of a 
girlfriend.  He was diagnosed as having a passive-dependent 
personality with immature features.  This diagnosis was also 
noted in the January 1973 Report Of Medical Examination 
conducted for the purpose of release from active duty.  

The VA and private medical records reflect numerous 
psychiatric diagnoses to include:  immature personality, mild 
anxiety neurosis with depressive features, probable paranoid 
personality, schizoaffective disorder with episodic anxiety, 
depression and conversion reactions with somatization, 
atypical psychosis, schizotypal personality disorder, 
adjustment disorder, and schizophrenia paranoid type.

Evidence associated with the claims file since the December 
1997 decision includes the veteran's statements that he was 
diagnosed with PTSD, given sodium pentothal and Thorazine 
before coming home from the military, and that he was 
sodomized (See, Veteran's Letter dated in February 1999, and 
Veteran's letter to the President dated in March 2000).  VA 
treatment records dated from February 1999 to April 2002.  
These records do not include a diagnosis of PTSD.  

The Board finds the evidence associated with the file since 
the December 1997 decision is new and "material" under 
38 C.F.R. § 3.156.  At the time of the 1997 decision the 
veteran did not contend that he had PTSD and did not set 
forth in-service stressors.  Although the veteran had earlier 
claimed to have been sodomized, this allegation was not tied 
to the period of military service.  The newly added evidence 
includes the veteran's statements indicating that he had been 
sodomized during military service.  Consequently, this 
evidence is not cumulative or redundant of evidence in the 
file at that time of the 1997 denial.  Furthermore, inasmuch 
as the newly associated evidence tends to show the existence 
of a stressor that might explain the putative PTSD, it bears 
directly and substantially on the specific matter under 
consideration.  In short, the Board finds that the newly 
received evidence is so significant that the claim cannot 
fairly be resolved without considering it.  38 C.F.R. 
§ 3.156(a) (2001).  The application to reopen the claim of 
service connection for PTSD is therefore granted.

ORDER

New and material evidence to reopen a claim of service 
connection for PTSD has been received; to this extent, the 
appeal is granted.


REMAND

Given that the Board has reopened the veteran's claim of 
service connection for PTSD, and having reviewed the matter, 
the Board has concluded that additional development is 
warranted.  At the outset the Board observes that inasmuch as 
the veteran has reported a stressor of personal assault to 
support his claim of service connection for PTSD, certain 
notification and duty-to-assist obligations are triggered.  
To begin with, notification as to what evidence can be 
presented to substantiate a claim for PTSD based on personal 
assault must be made.  See, 38 C.F.R. § 3.304(f)(3)(2002).  
Although a June 2000 letter to the veteran tells him that he 
must show that the assault occurred, it does not describe 
what evidence might be presented to substantiate the claim, 
including circumstantial evidence.  Id.  Moreover, the claims 
file does not presently show that service records apart from 
the service medical records were sought.  In addition, the 
new information the veteran provided regarding an in-service 
personal assault triggers the duty to provide the veteran a 
VA examination to determine the nature and etiology of any 
existing PTSD.  It appears that the last VA examination was 
provided in April 1988 and was not focused on evaluating the 
veteran for PTSD.  

The Board also notes that it is not clear from the record 
that certain identified VA treatment records were obtained.  
By VA Forms 10-7132, admission to the VAMC Cincinnati 
facility is noted in March 1977, October 1985, April 1987 and 
May 1989.  Corresponding treatment records are not in the 
claims file.  In an August 1994 VA Form 21-4142 the veteran 
related that he was treated by the VAMC in Cincinnati from 
1973 to 1994.  He further noted treatment on an outpatient 
basis at the Cincinnati VAMC from November 1973 to March 
1976.  See VA Form 21-4138 dated in February 1986.  The Board 
is unable to locate medical records of these visits in the 
claims file.

Accordingly, a REMAND is appropriate to accomplish the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The RO should ask the veteran to 
provide information about any additional 
medical treatment provided to him that is 
not now part of the record.  The RO 
should assist the appellant in obtaining 
such evidence.  The results of these 
attempts should be documented in the 
claims file.  The RO should also obtain 
all relevant VA treatment records to 
include those dated in May 1977, October 
1985, November 1973-March 1976, January 
1987 to February 1987, May 1989, and 1973 
to 1994, as noted in the text above.

3.  The RO should ask the veteran to 
further identify the stressors he is 
contending resulted in his PTSD.  In 
particular, the RO should ask the veteran 
to provide more detail as to the 
circumstances surrounding the claimed 
personal assault.  Thereafter, the RO 
should obtain any service records that 
might tend to corroborate the veteran's 
identified stressors through evidence of 
changed behavior, etc., including 
personnel records.  38 C.F.R. 
§ 3.304(f)(3).  

4.  After the above-requested development 
is completed, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and etiology of 
any PTSD.  The examiner should review the 
claims folder and a copy of this remand 
before examining the veteran.  
Psychological testing should be conducted 
with a view toward determining whether 
the veteran has PTSD.  Having reviewed 
the claims file and test results, the 
examiner should obtain a history from the 
veteran that includes a description of 
any identified stressors.  The examiner 
should identify any existing psychiatric 
symptoms and indicate whether they are 
related to any diagnosed PTSD.  The 
examiner should render an opinion as to 
whether the DSM-IV criteria for a 
diagnosis of PTSD are met.  The examiner 
should resolve any conflicts between the 
examiner's conclusions regarding a 
diagnosis and those reported in the 
record.  The resulting examination report 
should explain how the examiner reached 
his/her conclusions.

5.  After all of the above development 
has been completed, the RO should again 
review the record, including the newly 
associated evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

After giving the veteran opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable, the case should be 
returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran's 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


